IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
Vv. NO. 18-5112
CORRECTIONAL DENTAL
ASSOCIATES, et al.
ORDER

AND NOW, this 29" day of November 2019, upon considering the pro se Plaintiff's
Motion for a mandatory preliminary injunction (ECF Doc. No. 100) compelling Dr. Reynolds to
prescribe Xanax in the prison as opposed to another anti-depressant, Dr. Reynolds’s Opposition
(ECF Doc. No. 111), finding the pro se Plaintiff has not demonstrated an indisputably clear right
to relief or imminent irreparable harm, and for reasons in an accompanying Memorandum, it is

ORDERED Plaintiff's Motion for a mandatory injunction (ECF Doc. No. 100) is DENIED.

 

KEARNEY, J.
